DETAILED ACTION
This office action is in response to an appeal brief filed on 03/30/2021.
Claims 36-62 are pending of which claims 36, 38, 59 and 61 are independent claims, and claim 1-35 are canceled.
This application is examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 37, 39, 45, 46, 48, 49, and 50 are objected to for using the acronym “CSS” because it is not spelled out first in the claims. 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 36-62 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20180359745 to Yeo (hereinafter “Yeo”) in view of US. Pub. 20190074936 to Lee (hereinafter “Lee”)

Regarding claim 36: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI) (Yeo, see paragraph [0179], configuring different search spaces for normal(slow)-TTI transmission and shortened(fast)-TTI transmission differentiated by (see the equations) assigning a separate shortened-TTI RNTI for normal-TTI transmission and for shortened-TTI transmission search space as disclosed in paragraph [0176]), transmitting, to the wireless device, a first control information message for a downlink channel and transmitting, to the wireless device, a second control information message, the parameters of the second control information is based on a parameter of the first control information message (Yeo, see paragraph [0183-0184],  FIG. 9, if a slow or a PDCCH decoding in the shortened-TTI search space) is successful, the UE determines that the control information carried by the corresponding PDCCH is control information for shortened-TTI transmission, and performs PDSCH data decoding in the corresponding slot according to the DCI format and information or performs an uplink operation for shortened-TTI transmission and reception in the corresponding slot, and if PDCCH decoding in the normal-TTI search space is successful, the UE determines that the control information carried by the corresponding PDCCH is control information for normal-TTI transmission, and performs PDSCH data decoding in the corresponding subframe according to the DCI format and information or performs an uplink operation for normal-TTI transmission and reception in the corresponding subframe). 

However, Yeo does not explicitly teach a reduced device-specific search space (USS).  However, Lee in the same or similar field of endeavor teaches a reduced device-specific Lee, see paragraph[0317],  a search space is divided into a common search space and a UE-specific search space, and a common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8], a PDCCH (DCI format 0 and 1A) carrying UE-specific information may also be transmitted to the common search space, and a UE-specific search space supports a PDCCH having a CCE aggregation level of [1, 2, 4, 8], and see paragraph[0384], in the case of , for example, configuration of  7 short TTIs of 2 symbol length are existed in 1 ms TTI and the entire control information transmitted in the conventional PDCCH is transmitted in each short TTI, in the short TTI structure, the control information of about seven times in comparison with the conventional case is needed to be transmitted). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 37: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo  does Lee, see paragraph [0317], a common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8], and the highest supported aggregation level is 8 and common search space support’s it). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 38: Yeo discloses a method for receiving granting of resources from a network node, the method comprising a wireless device operating with a short Transmission Time Interval (sTTI) ((Yeo, see paragraph [0179], configuring different search spaces for normal(slow)-TTI transmission and shortened(fast)-TTI transmission differentiated by (see the equations) assigning a separate shortened-TTI RNTI for normal-TTI transmission and for shortened-TTI transmission search space as disclosed in paragraph [0176])), receiving a first control information message for a downlink channel and decoding a second control information message, the parameters of the second control information is based on a parameter of the first control information message ((Yeo, see paragraph [0183-0184],  FIG. 9, if a slow or a PDCCH decoding in the shortened-TTI search space) is successful, the UE determines that the control information carried by the corresponding PDCCH is control information for shortened-TTI transmission, and performs PDSCH data decoding in the corresponding slot according to the DCI format and information or performs an uplink operation for shortened-TTI transmission and reception in the corresponding slot, and if PDCCH decoding in the normal-TTI search space is successful, the UE determines that the control information carried by the corresponding PDCCH is control information for normal-TTI transmission, and performs PDSCH data decoding in the corresponding subframe according to the DCI format and information or performs an uplink operation for normal-TTI transmission and reception in the corresponding subframe)). 

However, Yeo does not explicitly teach a reduced device-specific search space (USS) comprising less than all configured control channel candidates in the USS of the control channel. However, Lee in the same or similar field of endeavor teaches a reduced device-specific search space (USS) comprising less than all configured control channel candidates in the USS of the control channel (Lee, see paragraph[0317],  a search space is divided into a common search space and a UE-specific search space, and a common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8], a PDCCH (DCI format 0 and 1A) carrying UE-specific information may also be transmitted to the common search space, and a UE-specific search space supports a PDCCH having a CCE aggregation level of [1, 2, 4, 8], and see paragraph[0384], in the case of , for example, configuration of  7 short TTIs of 2 symbol length are existed in 1 ms TTI and the entire control information transmitted in the conventional PDCCH is transmitted in each short TTI, in the short TTI structure, the control information of about seven times in comparison with the conventional case is needed to be transmitted, and see the side effect of a PDCCH or a short TTI structure in paragraph [0385]). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 39: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo  does Lee, see paragraph [0317], a common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8], and the highest supported aggregation level is 8 and common search space support). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 40: Yeo discloses the method of claim 36: wherein the first control information message is a slow grant of a physical downlink control channel, the slow grant defining frequency bands for sTTI operation in a Physical Downlink Shared Channel, and a Physical Uplink Shared Channel, for the wireless deviceYeo, see paragraph [0179], configuring different search spaces for normal(slow)-TTI transmission and shortened(fast)-TTI transmission differentiated by (see the equations) assigning a separate shortened-TTI RNTI for normal-TTI transmission and for shortened-TTI transmission search space as disclosed in paragraph [0176] ; and wherein the slow grant defines the sTTI (Yeo, see paragraph [0183-0184],  FIG. 9, if a slow or a PDCCH decoding in the shortened-TTI search space is successful, the UE determines that the control information carried by the corresponding PDCCH is control information for shortened-TTI transmission, and performs PDSCH data decoding in the corresponding slot according to the DCI format and information or performs an uplink operation for shortened-TTI transmission and reception in the corresponding slot

Regarding claim 41: Yeo discloses the method of claim 36, wherein the second control information message is comprised in a TTI frequency band, the second control information message being decodable by the wireless device using less than all configured control channel candidates in the USS of the control channel( (Yeo, see paragraph [0179], configuring different search spaces for normal(slow)-TTI transmission and shortened(fast)-TTI transmission differentiated by (see the equations) assigning a separate shortened-TTI RNTI for normal-TTI transmission and for shortened-TTI transmission search space as disclosed in paragraph [0176] and see paragraph [0174], for shortened-TTI transmission to a shortened-TTI UE, the CCE number indicating the search space carrying downlink control information may be set differently from that for a normal-TTI UE, so that shortened-TTI transmission and normal-TTI transmission can be distinguished, and  the search space  is used by all UEs and for these reason uses more CCEs).

Regarding claim 42: Yeo discloses the method of claim 38, wherein a definition of which control channel candidates to use in the USS is predetermined in the wireless device(Yeo, see paragraph [0179],  FIG. 9, a PDCCH carries both short and normal TTI, and each TTI type is distinguished using RNTI, configuring different search spaces for normal(slow)-TTI transmission and shortened(fast)-TTI transmission differentiated by (see the equations) assigning a separate shortened-TTI RNTI for normal-TTI transmission and for shortened-TTI transmission search space as disclosed in paragraph [0176]). 

Regarding claim 43: Yeo discloses the method of claim 38: wherein the first control information message is a slow grant of a physical downlink control channel, the slow grant defining frequency bands for sTTI operation in a Physical Downlink Shared Channel, and a Physical Uplink Shared Channel, for the wireless device (Yeo, see paragraph [0121], PDSCH and PUSCH resources for shortened-TTI transmission are allocated, and see paragraph [0179], configuring control information for both normal-TTI transmission and shortened-TTI transmission, which are  differentiated by (see the equations) assigning a separate RNTI for normal-TTI transmission and for shortened-TTI transmission search space as disclosed in paragraph [0176]); and wherein the slow grant defines the sTTI; wherein the method further comprises obtaining, from the network node and in a radio resource control message, an indication defining which physical downlink control channel candidates to use in the USS (Yeo, see paragraph [0183-0184],  FIG. 9, in a UE specific search space, a UE receives both short TTI and TTI in PDCCH, which contains PDSCH and  if a PDCCH decoding in the shortened-TTI search space is successful, the UE determines that the control information carried by the corresponding PDCCH is control information for shortened-TTI transmission, and performs PDSCH data decoding in the corresponding slot according to the DCI format and information or performs an uplink operation for shortened-TTI transmission and reception in the corresponding slot, and if PDCCH decoding in the normal-TTI search space is successful, the UE determines that the control information carried by the corresponding PDCCH is control information for normal-TTI transmission, and performs PDSCH data decoding in the corresponding subframe according to the DCI format and information or performs an uplink operation for normal-TTI transmission and reception in the corresponding subframe).  

Regarding claim 44: Yeo discloses the method of claim 38, wherein, based on the first control information message, the wireless device searches for only one format of the second control information message in the USS (Yeo, see paragraph[0143], in USS, a DCI format explicitly includes the shortened-TTI indicator for shortened-TTI control information, and  the DCI format containing normal-TTI control information is different from that containing shortened-TTI control information, which enables a UE to distinguish between normal-TTI control information and shortened-TTI control information by checking the DCI format).  

Regarding claim 45: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not explicitly teach the method of claim 40, wherein the slow grant is found by the wireless device decoding less than all CSS available to the wireless device in the physical downlink control channel. However, Lee in the same or similar field of endeavor teaches the method of claim 40, wherein the slow grant is found by the wireless device decoding less than all CSS available to the wireless device in the physical downlink control channel (Lee, see paragraph [0029], a simple DL grant is received through a Common Search Space (CSS) of a PDCCH, the simple DL grant includes at least one retransmission indicator only, and the retransmission indicator is information indicating that the one or more second DL data are data retransmitted without a DL grant in relation to a reception of the one or more second DL data). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 46: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not Lee, see paragraph [0129], a DCI formats may be independently applied to each UE, and the PDCCHs of several UEs may be simultaneously multiplexed in one subframe, the PDCCH is comprised of an aggregation of one or a few continuous control channel elements (CCEs); an eNB may use [1, 2, 4, 8] CCEs for constructing one PDCCH signal, and this [1, 2, 4, 8] is called a CCE aggregation level; the PDCCH configured according to each UE is mapped with being interleaved to a control channel region of each subframe by a CCE-to-RE mapping rule). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 47: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not explicitly teach the method of claim 40, further comprising providing, to the wireless device, an indication defining which PDCCH candidates to use in the USS. However, Lee in the same or similar field of endeavor teaches the method of claim 40, further comprising providing, to the wireless device, an indication defining which PDCCH candidates to use in the USS (Lee, see paragraph [0474], a simple DL grant using down-level CCE of User-specific Search Space (USS)  is carried by  PDCCH to the UE).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).
 
Regarding claim 48: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not explicitly teach the method of claim 36: wherein the first control information message has an aggregation level (AL) of Control Channel Elements (CCEs). However, Lee in the same or similar field of endeavor teaches the method of claim 36: wherein the first control information message has an aggregation level (AL) of Control Channel Elements Lee, see paragraph [0129], a DCI formats may be independently applied to each UE, and the PDCCHs of several UEs may be simultaneously multiplexed in one subframe, the PDCCH is comprised of an aggregation of one or a few continuous control channel elements (CCEs); an eNB may use [1, 2, 4, 8] CCEs for constructing one PDCCH signal, and this [1, 2, 4, 8] is called a CCE aggregation level; the PDCCH configured according to each UE is mapped with being interleaved to a control channel region of each subframe by a CCE-to-RE mapping rule).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 49: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not explicitly teach the method of claim 48, wherein a highest supported AL of CCEs is used for all control messages within the CSS. However, Lee in the same or similar field of endeavor teaches the method of claim 48, wherein a highest supported AL of CCEs is used for all control messages within the CSS (Lee, see paragraph [0317], a common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8], and the highest supported aggregation level is 8 and common search space support’s it). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).
 
Regarding claim 50: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not explicitly teach the method of claim 48, wherein the USS has an AL of CCEs equal or smaller than the AL of CCEs for the CSS. However, Lee in the same or similar field of endeavor teaches the method of claim 48, wherein the USS has an AL of CCEs equal or smaller than the AL of CCEs for the CSS (Lee, see paragraph 0317], a search space is divided into a common search space and a UE-specific search space, the common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8], and a PDCCH (DCI format 0 and 1A) carrying UE-specific information may also be transmitted to the common search space, the UE-specific search space supports a PDCCH having a CCE aggregation level of [1, 2, 4, 8]. Note: USS aggregation level is smaller than CCS when USS uses aggregation levels [1, 2], and USS is equal when using aggregation level [4, 8]). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).
 
Regarding claim 51: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not explicitly teach the method of claim 41, wherein the less than all available physical downlink control channel candidates are defined by starting positions of Control Channel Elements (CCEs) for each available aggregation level of CCEs in the USS. However, Lee in the same or similar field of endeavor teaches the method of claim 41, wherein the less than all available physical downlink control channel candidates are defined by starting positions of Control Channel Elements (CCEs) for each available aggregation level of CCEs in the USS(Lee, see paragraph [0318], Table 9,  a size of a search space is determined by Table 9, and a different start point of a search space is defined for a common search space and a UE-specific search space, where a start point of a common search space is fixed regardless of subframes, while a start point of a UE-specific search space may change by subframe according to an UE ID (e.g., C-RNTI), and by a CCE aggregation level and/or a slot number in a radio frame, and when the start point of the UE-specific search space is in the common search space, the UE-specific search space and the common search space may overlap).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).
 
Regarding claim 52: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not explicitly teach the method of claim 36, wherein a common aggregation level (AL) of Control Channel Elements (CCEs) is used for all control information messages within the USS. However, Lee in the same or similar field of endeavor teaches the method of claim 36, wherein a common aggregation level (AL) of Control Channel Elements (CCEs) is used for all control information messages within the USS (Lee, see paragraph [0317], a UE-specific search space supports a PDCCH having a CCE aggregation level of [1, 2, 4, 8] for all control information message).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a  (Lee; [0003]).
 
Regarding claim 53: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not explicitly teach the method of claim 36, wherein the same aggregation level (AL) of Control Channel Elements (CCEs) as the first control information message, or highest supported AL of CCEs, is used for the second control information message. However, Lee in the same or similar field of endeavor teaches the method of claim 36, wherein the same aggregation level (AL) of Control Channel Elements (CCEs) as the first control information message, or highest supported AL of CCEs, is used for the second control information message(Lee, see paragraph 0317], a search space is divided into a common search space and a UE-specific search space, the common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8], and a PDCCH (DCI format 0 and 1A) carrying UE-specific information may also be transmitted to the common search space, the UE-specific search space supports a PDCCH having a CCE aggregation level of [1, 2, 4, 8]. Note: USS aggregation level is smaller than CCS when USS uses aggregation levels [1, 2], and USS is equal when using aggregation level [4, 8], and Examiner considers USS as the second control information message and CSS as the first control information message). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 54: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not explicitly teach the method claim 41, wherein the less than all available control channel candidates are defined by a subset of the all available control channel candidates. However, Lee in the same or similar field of endeavor teaches the method claim 41, wherein the less than all available control channel candidates are defined by a subset of the all available control channel candidates ( Lee, see paragraph [0317], a common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 available for both data and channel control and supports a PDCCH having a CCE aggregation level of [4, 8], and the highest supported aggregation level is 8 and common search space support’s it). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method  (Lee; [0003]).

Regarding claim 55: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not explicitly teach the method claim 41, wherein the less than all available control channel candidates are defined by a first occurring half of control channel candidates of the all available control channel candidates. However, Lee in the same or similar field of endeavor teaches the method claim 41, wherein the less than all available control channel candidates are defined by a first occurring half of control channel candidates of the all available control channel candidates (Lee, see paragraph [0317], a search space is divided into a common search space and a UE-specific search space, the common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8], and a PDCCH (DCI format 0 and 1A) carrying UE-specific information may also be transmitted to the common search space, the UE-specific search space supports a PDCCH having a CCE aggregation level of [1, 2, 4, 8]. Note: USS aggregation level is smaller than CCS when USS uses aggregation levels [1, 2], and USS is equal when using aggregation level [4, 8]. Note: USS uses aggregation levels [1, 2], which is the first half control channel). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 56: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo  does not explicitly teach the method claim 41, wherein the less than all available control channel candidates are defined by every second occurring control channel candidate of the all available control channel candidates for each possible aggregation level of Control Channel Elements. However, Lee in the same or similar field of endeavor teaches the method claim 41, wherein the less than all available control channel candidates are defined by every second occurring control channel candidate of the all available control channel candidates for each possible aggregation level of Control Channel Elements(Lee, see paragraph [0307], the number of CCEs used to configure one PDCCH may be selected from [1, 2, 4, 8], and each element of [1, 2, 4, 8] is referred to as a CCE aggregation level; by using the available aggregation level  a control channel candidate may be configured to occur every second CCEs). . It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

 Regarding claim 57: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo  does not explicitly teach the method of claim 41: wherein the second control information message has an aggregation level (AL) of Control Channel Elements (CCEs); and wherein the less than all available control channel candidates are defined by every second occurring control channel candidates of the all available control channel candidates for the AL of CCEs. However, Lee in the same or similar field of endeavor teaches the method of claim 41: wherein the second control information message has an aggregation level (AL) of Control Channel Elements (CCEs); and wherein the less than all available control channel candidates are defined by every second occurring control channel candidates of the all available control channel candidates for the AL of CCEs(Lee, see paragraph [0307], the number of CCEs used to configure one PDCCH may be selected from [1, 2, 4, 8], and each element of [1, 2, 4, 8] is referred to as a CCE aggregation level; by using the available aggregation level  a control channel candidate may be configured to occur every second CCEs and if  there are more candidates to share the available CCEs that the aggregation level offers, then the occurrence of a PDCCH may be less than the normal occurrence ).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 58: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not explicitly teach the method of claim 36, wherein the parameter indicates that the first control information message is a slow grant. However, Lee in the same or similar field of endeavor teaches the method of claim 36, wherein the parameter indicates that the first control information message is a slow grant (Lee, see paragraph [0317], a search space is divided into a common search space and a UE-specific search space, the common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8], and a PDCCH (DCI format 0 and 1A) carrying UE-specific information may also be transmitted to the common search space, the UE-specific search space supports a PDCCH having a CCE aggregation level of [1, 2, 4, 8]. Note: USS aggregation level is smaller than CCS when USS uses aggregation levels [1, 2], and USS is equal when using aggregation level [4, 8]. Note: USS uses aggregation levels [1, 2], which is the first control channel). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 59: Yeo discloses a network node for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI) (Yeo, see paragraph [0179], configuring different search spaces for normal(slow)-TTI transmission and shortened(fast)-TTI transmission differentiated by (see the equations) assigning a separate shortened-TTI RNTI for normal-TTI transmission and for shortened-TTI transmission search space as disclosed in paragraph [0176]); the network node comprising: processing circuitry; and memory containing instructions executable by the processing circuitry whereby the network node is operative to: transmit, to the wireless device, a first control information message for a downlink channel; and transmit, to the wireless device, a second control information message , the parameters of the second control information is based on a parameter of the first control information message and Yeo, see paragraph [0183-0184],  FIG. 9, if a slow or a PDCCH decoding in the shortened-TTI search space) is successful, the UE determines that the control information carried by the corresponding PDCCH is control information for shortened-TTI transmission, and performs PDSCH data decoding in the corresponding slot according to the DCI format and information or performs an uplink operation for shortened-TTI transmission and reception in the corresponding slot, and if PDCCH decoding in the normal-TTI search space is successful, the UE determines that the control information carried by the corresponding PDCCH is control information for normal-TTI transmission, and performs PDSCH data decoding in the corresponding subframe according to the DCI format and information or performs an uplink operation for normal-TTI transmission and reception in the corresponding subframe). 

However, Yeo does not explicitly teach a reduced device-specific search space (USS) comprising less than all configured control channel candidates in the USS of the control channel. However, Lee in the same or similar field of endeavor teaches in a reduced device-specific search space (USS)  (Lee, see paragraph[0317],  a search space is divided into a common search space and a UE-specific search space, and a common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8], a PDCCH (DCI format 0 and 1A) carrying UE-specific information may also be transmitted to the common search space, and a UE-specific search space supports a PDCCH having a CCE aggregation level of [1, 2, 4, 8], and see paragraph[0384], in the case of , for example, configuration of  7 short TTIs of 2 symbol length are existed in 1 ms TTI and the entire control information transmitted in the conventional PDCCH is transmitted in each short TTI, in the short TTI structure, the control information of about seven times in comparison with the conventional case is needed to be transmitted, and see the side effect of a PDCCH or a short TTI structure in paragraph [0385]). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 60: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not explicitly teach the network node of claim 59, wherein the parameter indicates that the first control information message is a slow grant. However, Lee in the same or similar field of endeavor teaches the network node of claim 59, wherein the parameter Lee, see paragraph [0317], a search space is divided into a common search space and a UE-specific search space, the common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8], and a PDCCH (DCI format 0 and 1A) carrying UE-specific information may also be transmitted to the common search space, the UE-specific search space supports a PDCCH having a CCE aggregation level of [1, 2, 4, 8]. Note: USS aggregation level is smaller than CCS when USS uses aggregation levels [1, 2], and USS is equal when using aggregation level [4, 8]. Note: USS uses aggregation levels [1, 2], which is the first control channel). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 61: Yeo discloses a network node for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI) (Yeo, see paragraph [0179], configuring different search spaces for normal(slow)-TTI transmission and shortened(fast)-TTI transmission differentiated by (see the equations) assigning a separate shortened-TTI RNTI for normal-TTI transmission and for shortened-TTI transmission search space as disclosed in paragraph [0176]); the network node comprising: processing circuitry; and memory containing instructions executable by the processing circuitry whereby the network node is operative to: transmit, to the wireless device, a first control information message for a downlink channel; and transmit, to the wireless device, a second control information message, the parameters of the second control information is based on a parameter of the first control information message and there are less than all configured control channel candidates (Yeo, see paragraph [0183-0184],  FIG. 9, if a slow or a PDCCH decoding in the shortened-TTI search space) is successful, the UE determines that the control information carried by the corresponding PDCCH is control information for shortened-TTI transmission, and performs PDSCH data decoding in the corresponding slot according to the DCI format and information or performs an uplink operation for shortened-TTI transmission and reception in the corresponding slot, and if PDCCH decoding in the normal-TTI search space is successful, the UE determines that the control information carried by the corresponding PDCCH is control information for normal-TTI transmission, and performs PDSCH data decoding in the corresponding subframe according to the DCI format and information or performs an uplink operation for normal-TTI transmission and reception in the corresponding subframe)

Lee, see paragraph[0317],  a search space is divided into a common search space and a UE-specific search space, and a common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8], a PDCCH (DCI format 0 and 1A) carrying UE-specific information may also be transmitted to the common search space, and a UE-specific search space supports a PDCCH having a CCE aggregation level of [1, 2, 4, 8], and see paragraph[0384], in the case of , for example, configuration of  7 short TTIs of 2 symbol length are existed in 1 ms TTI and the entire control information transmitted in the conventional PDCCH is transmitted in each short TTI, in the short TTI structure, the control information of about seven times in comparison with the conventional case is needed to be transmitted, and see the side effect of a PDCCH or a short TTI structure in paragraph [0385]). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).

Regarding claim 62: Yeo discloses a method for granting resources to a wireless device operating with a short Transmission Time Interval (sTTI). However, Yeo does not explicitly teach the wireless device of claim 61, wherein the parameter indicates that the first control information message is a slow grant. However, Lee in the same or similar field of endeavor teaches the wireless device of claim 61, wherein the parameter indicates that the first control information message is a slow grant (Lee, see paragraph [0317], a search space is divided into a common search space and a UE-specific search space, the common search space is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8], and a PDCCH (DCI format 0 and 1A) carrying UE-specific information may also be transmitted to the common search space, the UE-specific search space supports a PDCCH having a CCE aggregation level of [1, 2, 4, 8]. Note: USS aggregation level is smaller than CCS when USS uses aggregation levels [1, 2], and USS is equal when using aggregation level [4, 8]. Note: USS uses aggregation levels [1, 2], which is the first control channel). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Yeo’s system/method because it would allow requirements for a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would to achieve a significant increase of a transfer rate per user, the acceptance of the number of significantly increased connection devices, very low end-to-end latency, and high energy efficiency (Lee; [0003]).
Response to Arguments
Applicant's arguments filed 03/30/2021have been fully considered but they are not persuasive. See below:
Applicant argues that the USS described in Lee is a general disclosure of the differences between the common search space and the dedicated search space. The USS described in Lee is based on a simple DL grant that is received through a UE-specific Search Space (USS) of a Physical Downlink Control Channel (PDCCH). Accordingly, paragraph [384] of Lee states that the short TTI requires that the entire control information transmitted in the conventional PDCCH is transmitted in each short TTI, and then applicant argues that according to the claimed invention, a parameter in the first control information message, which can be transmitted in the CSS, defines a reduced USS comprising less than all the PDCCH candidates. Thus, the claimed invention reduces the number of blind decoding attempts that need to be performed in the USS. Lee does not disclose a reduced USS comprising less than all the PDCCH candidates that is "based on a parameter of the first control information message" as recited in claims 36, 38, 59 and 61.

Examiner respectfully disagrees with applicant, as applicant indicated Lee in paragraph 384  discloses that a short TTI  is used to transport a PDCCH, and that  PDCCH fits into a short TTI and the PDCCH carries USS,  this makes  PDCCH candidates to be reduced in order to be carried by sTTI and the information that PDCCH is carrying, such as, USS also to be reduced, and  as a result the blind decoding of  this reduced USS takes shorter time, and in conclusion,    USS is carried by PDCCH and PDCCH is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                               

                                                             /GREGORY B SEFCHECK/                                                             Primary Examiner, Art Unit 2477